 

Forward Industries, Inc.

477 S. Rosemary Avenue

Suite 219

West Palm Beach, Florida 33401

 

 

 

May 4, 2017

 

 

Forward Industries Asia-Pacific Corporation

10F-5 No. 16, Lane 609

Chung Shin Road, Section 5

San Chung District 

New Taipei City, Taiwan, Republic of China

Attention: Mr. Terrance Wise

 

Dear Terry:

 

            In connection with that certain Buying Agency and Supply Agreement
between Forward Industries, Inc. (“Forward”) and Forward Industries
(Asia-Pacific) Corporation (“Forward China”) dated September 9, 2015 (the
“Agreement”), Forward pays a Service Fee (as defined in the Agreement) to
Forward China.  The Agreement provides for the Service Fee to be renegotiated in
the event that Forward’s Gross Sales significantly decreases (20% or more) in
two consecutive quarters; Forward has seen such a significant decrease in more
than two consecutive quarters.   In consideration for $100 and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, effective April 1, 2017, Forward China agrees to forgo its rights
to the payment of the 4% portion of the Service Fee until such time as the
earlier of: (i) the end of Forward’s 2017 fiscal year end, and (ii) Forward
China and Forward renegotiate the Service Fee as provided for in the Agreement. 

 

            If you are agreeable to the foregoing, please sign below.  

 

 

 

Sincerely,

 

 

/s/ Michael Matte

Michael Matte, CFO of Forward Industries, Inc.

 

I hereby agree:

 

 

 

/s/ Terry Wise

Terry Wise, Principal of Forward Industries (Asia-Pacific) Corporation

 